DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 3/20/2020. It is noted, however, that applicant has not filed a certified copy of the KR 10-2020-0034129 application as required by 37 CFR 1.55.  Although Applicant’s specification includes a first page attesting to competent translation, the translated document – if it is, indeed, KR 10-2020-0034129 - is not named on that sheet. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0016], line 2: “laser (DFB) laser appears instead of “(DFB) laser” 
Paragraph [0022], line 2: “band” appears instead of “bandpass” 
Paragraph [0043], line 5: “through” appears instead of “thorough” 
Paragraph [0051], line 4: “between an element and an element” is not clear – since the two elements are not specified, and not even given distinct terms 
Paragraph [0113], lines 2 and 4: alpha apparently is both slope and splitting ratio – this is not clear 
Paragraph [0110], line 6 contains a closing parenthesis without a corresponding opening parenthesis 
 Paragraph [0112], line 6 contains a closing parenthesis without a corresponding opening parenthesis. 
Appropriate correction is required. 

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are provided in the rejection of claims 1-14 under 35 U.S.C. 112(b) set forth below. 

Claim Objections
Claims 3 and 10 are objected to because of the following informalities: 
Claim 3, line 2: “laser (DFB) laser” appears instead of “(DFB) laser” 
Claim 10, line 1: “any one of claim 1” appears.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “generate a continuous coherent transmission light source” [note: a source is a device, and not something generated], “deliver a time when frequency modulation into the first frequency is performed” [note: a time is not something that is delivered – not even a clock can be said to deliver a time], “deliver the transmission light source” [note: a source is a device, and not something delivered], “radiate the transmission light source” [note: a source is a device, and not something to radiate – energy is radiated] (all in paragraph [0014], as well as later on in the specification).  Moreover, the specification as translated is rife with numerous additional instances of phrasing that is difficult to read and comprehend, rendering the specification as a whole difficult, if not impossible, to examine. 
The independent claims likewise include the above cited terminology, leading to a finding of sufficient lack of clarity in the entire set of claims that appropriate examination is not possible. 
At this juncture, this rejection of claims 1-14 is set forth under 35 U.S.C. 112(b) for lack of clarity.  Should a substantially improved translation of the parent application and claims not be proved in response to this Office Action, an analogous rejection under 35 U.S.C. 112(a) for failure to satisfy the written description requirement will be set forth. 
Claim 12 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites, in relevant part, “wherein the time when the electrical signal of the beat frequency is a time when the optical receiver receives the reception light source.”  Its intended meaning cannot be ascertained, and hence claim 12 cannot be examined. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645